
	
		I
		112th CONGRESS
		1st Session
		H. R. 2795
		IN THE HOUSE OF REPRESENTATIVES
		
			August 5, 2011
			Ms. Fudge (for
			 herself, Mrs. Christensen,
			 Ms. Lee of California, and
			 Mr. Payne) introduced the following
			 bill
		
		
			September 6, 2011
			Referred to the Committee on Energy and Commerce, and in
			 addition to the Committees on Education
			 and the Workforce, Ways
			 and Means, Natural
			 Resources, the
			 Judiciary, Financial
			 Services, and Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To address childhood obesity, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fit for Life Act of
			 2011.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Improving the Nutritional Quality of and Access to Foods
				in Underserved American Communities
				Subtitle A—Access to Nutritious and Quality Foods in
				Underserved American Communities 
				Sec. 101. Food deserts: Addressing the Lack of Supermarkets in
				Underserved Communities.
				Sec. 102. Expansion of the Fresh Fruit and Vegetable
				Program.
				Sec. 103. Expanding Access to the Summer Food Service Program
				for Children.
				Sec. 104. Study and report on physical activity and nutritional
				quality of meals and snacks served, in juvenile justice facilities.
				Sec. 105. Local food insecurity assessments: assessing the
				unique nutritional needs of local communities.
				Sec. 106. Weekends and holidays without hunger.
				Subtitle B—Ensuring a Healthy Start for Children in
				Underserved American Communities 
				Sec. 111. Improving Healthy Eating and Physical Activity Among
				our Youngest Children.
				Sec. 112. Health and fitness school programs: training
				America’s youth to live healthy lifestyles.
				Title II—Advancing Preventative Measures and Treatment of Obesity
				in Adults and Children in Underserved Communities
				Sec. 201. Community health and wellness navigators pilot
				program: connecting America’s health professional with our schools.
				Sec. 202. Requirement to expedite national Medicare coverage
				determinations for evidence-based preventive services.
				Sec. 203. Expansion of obesity treatment services under
				Medicare.
				Sec. 204. Coverage of evidence-based preventive services under
				Medicaid and SCHIP.
				Sec. 205. Coverage of medical nutrition therapy under Medicaid
				and SCHIP.
				Sec. 206. Clarification of EPSDT inclusion of prevention,
				screening, and treatment services for obesity and overweight; SCHIP
				coverage.
				Sec. 207. National commission on child obesity.
				Sec. 208. GAO report.
				Title III—Encouraging Physical Activity in Underserved American
				Communities 
				Sec. 301. Renovation of foreclosed and abandoned properties to
				create spaces that encourage physical activity in American
				neighborhoods.
				Sec. 302. National youth sports program
				revitalization.
				Sec. 303. Expansion of the Zuni Youth Enrichment Project Summer
				Camp.
				Sec. 304. Making routes to schools in underserved communities
				safe and accessible with public participation through the Community Oriented
				Policing Services program.
				Sec. 305. Land and Water Conservation Fund Program Grants in
				Low-Income Communities and Expand Tribal Participation.
				Sec. 306. Changing Hearts, Attitudes, and Minds by
				Participating in Sports (CHAMPS) Program.
				Sec. 307. Coordinated School Health Initiatives.
				Sec. 308. Rewarding elementary and secondary schools for
				outstanding student performance in physical fitness programs.
			
		IImproving the
			 Nutritional Quality of and Access to Foods in Underserved American
			 Communities
			AAccess to
			 Nutritious and Quality Foods in Underserved American Communities 
				101.Food deserts:
			 Addressing the Lack of Supermarkets in Underserved Communities
					(a)Establishment of
			 grant programFrom the
			 amounts appropriated to carry out this section, the Secretary of Agriculture
			 shall award grants to local partnerships to establish, or enhance existing,
			 supermarkets that sell fresh fruits and produce in low-income communities
			 located in food deserts.
					(b)ApplicationIn order to receive a grant under this
			 section, a local partnership shall submit an application to the Secretary at
			 such time, in such manner, and containing such information as the Secretary may
			 require.
					(c)Uses of
			 fundsA local partnership shall use grant funds received under
			 this section to establish, or enhance an existing, a supermarket in a
			 low-income community located in a food desert and assist the supermarket in
			 carrying out the following activities:
						(1)Selling fresh fruit and produce at prices
			 that, to the maximum extent practicable, are affordable for most individuals in
			 the low-income community.
						(2)Making the
			 supermarket available for youth-centered, hands-on educational instruction and
			 information on healthy cooking and nutrition.
						(3)Providing
			 community outreach services that encourage health and wellness to individuals
			 in the low-income community.
						(d)Reporting
						(1)Local
			 partnershipsNot later than 2
			 years after receiving a grant under this section, a local partnership shall
			 submit a report to the Secretary on the success of the supermarket established
			 using such funds.
						(2)SecretaryUpon receipt of a report under paragraph
			 (1), the Secretary shall transmit such report to Congress.
						(e)DefinitionsIn
			 this section:
						(1)Food
			 desertThe term food desert has the meaning given
			 such term in section 7527(a) of the Food, Conservation, and Energy Act of 2008
			 (Public Law 110–234).
						(2)Local
			 partnershipThe term local partnership means a
			 partnership between—
							(A)a unit of general
			 local government, a State, or a tribal government; and
							(B)a—
								(i)public or private
			 organization; or
								(ii)not-for profit
			 entity.
								(3)Low-income
			 communityThe term low-income community includes a
			 low-income community (as such term is defined by the Secretary) located in an
			 urban area.
						(4)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
						(5)Suburban
			 communityThe term suburban community has the
			 meaning given such term by the Secretary.
						(6)StateThe term State includes, in
			 addition to the several States of the United States, the Commonwealth of Puerto
			 Rico, the District of Columbia, the Virgin Islands, Guam, American Samoa, and
			 the Commonwealth of the Northern Mariana Islands.
						(7)SupermarketThe term supermarket means any
			 establishment under Code 445110 of the North American Industry Classification
			 System.
						(8)Unit of general
			 local governmentThe term
			 unit of general local government means any city, county, town,
			 township, parish, village, or other general purpose political subdivision of a
			 State.
						102.Expansion of
			 the Fresh Fruit and Vegetable ProgramSection 19 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769a) is amended—
					(1)in subsection (a),
			 by inserting , secondary schools, child care centers, and family child
			 care homes after elementary schools;
					(2)in subsection (b),
			 by inserting , center, or home after each place
			 school appears;
					(3)in subsection
			 (d)—
						(A)in the heading, by inserting
			 , centers, or
			 homes;
						(B)in paragraph
			 (1)—
							(i)in the matter
			 preceding subparagraph (A), by inserting , centers, or homes
			 after schools;
							(ii)in subparagraph
			 (A), by inserting , center, or home after
			 school;
							(iii)in subparagraph (B), by inserting ,
			 centers, or homes after schools;
							(iv)by amending
			 subparagraph (C) to read as follows:
								
									(C)ensure that each school selected is an
				elementary school or secondary school (as such terms are defined in section
				9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)),
				each center selected is a child care center (as such term is defined in section
				399OO of the Public Health Service Act), and each home selected is a family
				child care home (as such term is defined in section 399OO of the Public Health
				Service Act).
									;
				and
							(v)in subparagraph
			 (D)—
								(I)in the matter preceding clause (i), by
			 inserting , centers, or homes after
			 schools;
								(II)in clause (i), by inserting ,
			 center, or home after school; and
								(III)in clause (ii),
			 by inserting , center, or home after as determined by the
			 school;
								(C)in paragraph (2),
			 by inserting , centers, or homes after each place
			 schools appears; and
						(D)in paragraph (3),
			 by inserting , centers, or homes after each place
			 schools appears; and
						(4)in subsection (e), by inserting ,
			 center, or home after school.
					103.Expanding
			 Access to the Summer Food Service Program for ChildrenSection 13(a) of the Richard B. Russell
			 National School Lunch (42 U.S.C. 1761(a)) is amended—
					(1)in paragraph
			 (1)(A), by striking 50 percent each place it appears and
			 inserting 40 percent;
					(2)by repealing
			 paragraph (9); and
					(3)in paragraph
			 (10)—
						(A)in subparagraph
			 (A)—
							(i)by
			 striking The Secretary and inserting From the amounts
			 appropriated to carry out this paragraph, the Secretary; and
							(ii)by
			 striking not more than 5;
							(B)in subparagraph
			 (C), by striking fiscal year 2006 and inserting fiscal
			 year 2012;
						(C)in subparagraph
			 (D)—
							(i)by striking
			 January 1, 2008 and inserting January 1, 2012;
			 and
							(ii)by striking January 1, 2009
			 and inserting January 1, 2013; and
							(D)by striking
			 subparagraph (E).
						104.Study and
			 report on physical activity and nutritional quality of meals and snacks served,
			 in juvenile justice facilities
					(a)StudyThe Administrator of the Office of Juvenile
			 Justice and Delinquency Prevention, in consultation with the Secretary of
			 Agriculture, shall conduct a study on—
						(1)the amount of physical activity by
			 juveniles in juvenile justice facilities, including the types of physical
			 activities in which such juveniles participate, how many hours per day such
			 juveniles participate in physical activities, and the adequacy of the amounts
			 and types of physical activity of such juveniles; and
						(2)the nutritional
			 quality of meals and snacks served in juvenile justice facilities.
						(b)ReportNot later than 2 years after the date of
			 enactment of this Act, the Administrator of the Office of Juvenile Justice and
			 Delinquency Prevention, in consultation with the Secretary of Agriculture,
			 shall submit to Congress a report on the findings of the study conducted under
			 subsection (a), including an evaluation of
			 whether the amounts and types of physical activity by juveniles, and the
			 nutritional quality of meals and snacks served, in juvenile justice facilities
			 are adequate to ensure the health and wellness of such juveniles.
					105.Local food
			 insecurity assessments: assessing the unique nutritional needs of local
			 communities
					(a)In
			 generalThe Secretary of
			 Health and Human Services shall establish a 3-year pilot program to award
			 grants to local and tribal governments, on a competitive basis, to allow such
			 local and tribal governments, in partnership with the local community
			 organizations under
			 subsection (e), to—
						(1)conduct a food
			 security assessment; and
						(2)make an inventory
			 of the system in order to identify the strengths and gaps in such
			 system.
						(b)Data points for
			 AssessmentFor purposes of conducting an Assessment and making an
			 inventory under a grant under
			 subsection (a), with respect to the
			 community served by a local or tribal government, such government shall examine
			 the following food security and food system issues in the
			 community:
						(1)The prevalence of
			 childhood obesity.
						(2)The availability
			 of safe routes to school for children.
						(3)The quality of
			 food served in school and child care settings.
						(4)The availability
			 of supermarkets.
						(5)The cost and
			 availability of fresh fruits and vegetables.
						(6)The concentration of convenience stores,
			 and other food vendors that sell a disproportionate amount of foods that are
			 not fresh fruits and vegetables.
						(7)The availability
			 of products.
						(8)The concentration
			 of fast food restaurants.
						(9)The availability
			 of green space or recreation areas, and the extent to which such space or areas
			 encourage physical activity by adults and children.
						(10)Any other issues
			 determined to be relevant by the local or tribal government.
						(11)Any other issues
			 determined to be relevant by the Secretary of Health and Human Services.
						(c)Number of
			 sitesThe Secretary of Health
			 and Human Services, in awarding grants under
			 subsection (a), shall award grants to no
			 more than—
						(1)20 local
			 governments; and
						(2)5
			 tribal governments.
						(d)PriorityIn awarding grants under
			 subsection (a), the Secretary of Health and
			 Human Services shall give priority to those local and tribal governments that
			 serve communities with the highest concentrations of poverty.
					(e)Requirement of
			 partnershipsIn order to
			 qualify for a grant under
			 subsection (a), a local or tribal
			 government shall demonstrate, to the satisfaction of the Secretary of Health
			 and Human Services, that the local or tribal government has entered into a
			 partnership (for the purpose of conducting an assessment and making an
			 inventory under
			 subsection (a)) with at least one of the
			 following local community organizations:
						(1)A
			 nonprofit community-based organization or entity.
						(2)A
			 developer or urban planning institution.
						(3)An accredited college or university.
						(4)A freestanding children’s hospital or
			 center with expertise in child health and policy.
						106.Weekends and
			 holidays without hungerSection 18 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769) is amended by adding at the end the
			 following:
					
						(l)Weekends and
				holidays without hunger
							(1)DefinitionsIn
				this subsection:
								(A)At-risk school
				childThe term at-risk school child has the meaning
				given the term in section 17(r)(1).
								(B)Eligible
				institution
									(i)In
				generalThe term eligible institution means a public
				or private nonprofit institution that is determined by the Secretary to be able
				to meet safe food storage, handling, and delivery standards established by the
				Secretary.
									(ii)InclusionsThe
				term eligible institution includes—
										(I)an elementary or
				secondary school or school food service authority;
										(II)a food bank or
				food pantry;
										(III)a homeless
				shelter; and
										(IV)such other type
				of emergency feeding agency as is approved by the Secretary.
										(2)EstablishmentSubject to the availability of
				appropriations provided in advance in an appropriations Act specifically for
				the purpose of carrying out this subsection, the Secretary shall establish a
				program under which the Secretary shall provide commodities, on a competitive
				basis, to eligible institutions to provide nutritious food to at-risk children
				on weekends and during extended school holidays during the school year.
							(3)Eligibility
								(A)In
				generalTo be eligible to receive commodities under this
				subsection, an eligible institution shall submit an application to the
				Secretary at such time, in such manner, and containing such information as the
				Secretary may determine.
								(B)PlanAn
				application under subparagraph (A) shall include the plan of the eligible
				institution for the distribution of nutritious foods to at-risk school
				children, including—
									(i)methods of food
				service delivery to at-risk school children;
									(ii)assurances that
				children receiving foods under the project will not be publicly separated or
				overtly identified;
									(iii)lists of the
				types of food to be provided under the project and provisions to ensure food
				quality and safety;
									(iv)information on
				the number of at-risk school children to be served and the per-child cost of
				providing the children with food; and
									(v)such other
				information as the Secretary determines to be necessary to assist the Secretary
				in evaluating projects that receive commodities under this subsection.
									(4)PriorityIn
				selecting applications under this subsection, the Secretary shall give priority
				to eligible institutions that—
								(A)have on-going
				programs and experience serving populations with significant proportions of
				at-risk school children;
								(B)have a good record
				of experience in food delivery and food safety systems;
								(C)maintain high
				quality control, accountability, and recordkeeping standards;
								(D)provide children
				with readily consumable food of high nutrient content and quality;
								(E)demonstrate cost
				efficiencies and the potential for obtaining supplemental funding from
				non-Federal sources to carry out projects; and
								(F)demonstrate the
				ability to continue projects for the full approved term of the pilot project
				period.
								(5)Guidelines
								(A)In
				generalThe Secretary shall issue guidelines containing the
				criteria for projects to receive commodities under this section.
								(B)InclusionsThe
				guidelines shall, to the maximum extent practicable within the funds available
				and applications submitted, take into account—
									(i)geographical
				variations in project locations to include qualifying projects in rural, urban,
				and suburban areas with high proportions of families with at-risk school
				children;
									(ii)different types
				of projects that offer nutritious foods on weekends and during school holidays
				to at-risk school children; and
									(iii)institutional
				capacity to collect, maintain, and provide statistically valid information
				necessary for the Secretary—
										(I)to analyze and
				evaluate the results of the pilot project; and
										(II)to make
				recommendations to Congress.
										(6)Evaluation
								(A)Interim
				evaluationNot later than
				November 30, 2013, the Secretary shall complete an interim evaluation of the
				pilot program carried out under this subsection.
								(B)Final
				reportNot later than
				December 31, 2015, the Secretary shall submit to Congress a final report that
				contains—
									(i)an evaluation of the pilot program carried
				out under this subsection; and
									(ii)any
				recommendations of the Secretary for legislative action.
									(7)Funding
								(A)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section such sums as are
				necessary, to remain available until expended.
								(B)Availability of
				fundsNot more than 3 percent of the funds made available under
				subparagraph (A) may be used by the Secretary for expenses associated with
				review of the operations and evaluation of the projects carried out under this
				subsection.
								.
				BEnsuring a Healthy
			 Start for Children in Underserved American Communities 
				111.Improving
			 Healthy Eating and Physical Activity Among our Youngest ChildrenTitle III of the Public Health Service Act
			 (42 U.S.C. 241 et seq.) is amended by adding at the end the following:
					
						WHealthy kids
				program
							399OO.DefinitionsIn this part:
								(1)Child care
				centerThe term child care center means a center
				licensed or otherwise authorized to provide child care services for fewer than
				24 hours per day per child in a non-residential setting, unless care in excess
				of 24 hours is due to the nature of the parents' work.
								(2)Early learning
				councilThe term early learning council means an
				early childhood assembly that is established to advise governors, State
				legislators, or State agency administrators on how best to meet the needs of
				young children and their families specifically through improvement of programs
				and services.
								(3)Family child
				care homeThe term family child care home means a
				private family home where home-based child care is provided for a portion of
				the day, unless care in excess of 24 hours is due to the nature of the parents’
				work, and that is certified, registered, or licensed in the State in which it
				is located.
								(4)Screen time
				limitsThe term screen time limits means policies or
				guidelines, such as those developed by the American Academy of Pediatrics,
				designed to reduce the daily amount of time that children spend watching or
				looking at digital monitors or displays, including television sets, computer
				monitors, or hand-held gaming devices.
								(5)SecretaryThe
				term Secretary means the Secretary of Health and Human
				Services.
								399OO–1.Grants
								(a)In
				generalThe Secretary, in consultation with appropriate entities
				within the Department of Health and Human Services, shall award 3-year
				competitive grants to 5 State health departments (or other appropriate child
				care licensing entities within such States) to help reduce and prevent obesity
				among the birth to 5 year old population of the State in child care settings
				outside a child's place of residence.
								(b)Use of
				fundsState grantees shall use amounts received under a grant
				under this subsection to—
									(1)provide, or enter
				into contracts to provide, training (that meets the requirements of subsection
				(c)) to the staff of national, State, or community-based organizations with
				networks of child care centers, or a consortium of child care centers and
				family child care homes consisting of at least 10 centers, for the purpose of
				implementing evidence-based or data-informed healthy eating and physical
				activity policies and practices, including curricula and other interventions;
				and
									(2)provide grants to
				child care centers and family child care homes, whose staff received the
				training described in paragraph (1), to implement practice, curricula, and
				policy changes (that meet the requirements of subsection (d)) that promote
				healthy eating and physical activity among the birth to 5 years of age
				population.
									Preference in awarding grants shall
				be given to those States that demonstrate collaboration between relevant State
				entities related to child care and health and with key stakeholders, such as
				State early learning councils and other community-based organizations working
				with child care centers or family child care homes.(c)Training
				requirements
									(1)In
				generalTraining provided under subsection (b) shall—
										(A)include the
				provision of information concerning age-appropriate healthy eating and physical
				activity interventions and culturally competent curricula for the birth to 5
				years of age population in the State involved, which at a minimum shall
				include—
											(i)a
				handbook that includes recommendations, guidelines, and best practices for
				child care centers and family child care homes relating to healthy eating,
				physical activity, and screen time reduction;
											(ii)information about
				the availability of and services provided by child care health consultants;
				and
											(iii)health and
				wellness resources available through the Child Care Bureau and the Maternal and
				Child Health Bureau;
											(B)identify, improve
				upon, and expand nutrition and physical activity best practices targeted to the
				birth to 5 years of age population in the State involved and identify
				strategies for incorporating parental education and other parental involvement;
				and
										(C)provide
				instruction on how to appropriately model, direct, and encourage child care
				staff behavior to apply the best practices and strategies identified under
				subparagraph (B).
										(2)Training
				entitiesA grantee may conduct the training required under this
				section directly, or may provide such training through a contract with—
										(A)an appropriate
				national, State, or community organization with relevant expertise;
										(B)a health care
				provider or professional organization with relevant expertise;
										(C)a university or
				research center that employs faculty with relevant expertise; or
										(D)any other entity
				determined appropriate by the State and approved by the Secretary.
										(3)Requirement of
				contractIf a grantee elects to provide the training under this
				section through a contract, the grantee shall ensure that a consistent healthy
				eating and physical activity curriculum is being developed for all child care
				entities participating in the pilot program in the State.
									(d)Practice,
				curricula, and policy changesAfter training is provided as
				required under subsection (c), a State grantee shall ensure that the
				organizations and consortium involved—
									(1)implement, in
				child care settings, evidence-based or data-informed policy changes that
				promote healthy eating, physical activity, and appropriate screen time limits
				among the birth to 5 years of age population;
									(2)utilize an
				evidence-based or data-informed, culturally competent healthy eating and
				physical activity curriculum in child care settings focusing on such birth to
				age 5 population;
									(3)implement
				programs, activities, and procedures for incorporating parental education and
				involvement of parents in programs, including disseminating a written parental
				involvement policy, and coordinating and integrating parental involvement
				strategies under this section, to the extent feasible and appropriate, with
				parental involvement strategies under other programs, such as the Head Start
				program and the Early Head Start Program; and
									(4)find innovative
				ways to remove barriers that exist to providing opportunities for healthy
				eating and physical activity.
									All
				activities described in this paragraph shall be evidence-based and
				data-informed and be consistent with the curriculum presented through training
				activities described in subsection (c).399OO–2.Grants for
				the evaluation of pilot programsThe Secretary shall award competitive grants
				to Prevention Research Centers or universities to evaluate the programs carried
				out with grants under section 399OO–1, including baseline, process, and outcome
				measurements.
							399OO–3.Coordination
								(a)Interagency
				coordinationTo the extent practicable, the Secretary shall
				coordinate activities conducted under this part with activities undertaken by
				the National Prevention, Health Promotion and Public Health Council established
				under section 4001 of the Patient Protection and Affordable Care Act (Public
				Law 111–148). Where practicable, such coordination shall—
									(1)include the
				sharing of current and emerging best practices concerning healthy eating,
				physical activity, and screen time limits that have a population-level impact
				in promoting nutrition and physical activity in child care settings;
									(2)promote the
				effective implementation and sustainability of such programs; and
									(3)avoid unnecessary
				duplication of effort.
									(b)Pilot
				coordinationThe Secretary shall designate an individual
				(directly or through contract) to provide technical assistance to States and
				pilot centers in the development, implementation, and evaluation of activities
				and dissemination of information described in paragraphs (1), (2), and (3) of
				subsection (a).
								399OO–4.Evaluation
				and reporting
								(a)Technical
				assistance and informationThe Secretary shall—
									(1)provide technical
				assistance to grantees and other entities providing training under a grant
				under this part; and
									(2)disseminate to
				health departments and trainers under grants under this part information
				concerning evidence-based or data-informed approaches, including dissemination
				of existing toolkits, curricula, and existing or emerging best practices that
				can be expanded or improved upon through a program conducted under this
				part.
									(b)Evaluation
				requirementsWith respect to evaluations conducted under section
				399OO–2, the Secretary shall ensure that—
									(1)evaluation metrics
				are consistent across all programs funded under this part;
									(2)interim outcomes
				are measured by the number of centers that have implemented policy and
				environmental strategies that support use of curricula and practices supporting
				healthy eating, physical activity, and screen time limits;
									(3)interim outcomes
				are measured, to the extent possible, by behavior changes in healthy eating,
				physical activity, and screen time; and
									(4)upon completion of
				the program, the evaluation shall include an identification of best practices
				relating to behavior change and reductions in the increasing prevalence of
				overweight and obesity that could be replicated in other settings.
									(c)Dissemination of
				informationUpon the conclusion of the programs carried out under
				this part, the Secretary shall disseminate to all appropriate agencies within
				the Department of Health and Human Services evidence, best practices, and
				lessons learned from grantees. Such agencies shall encourage the adoption of
				the best practices.
								(d)Report to
				CongressNot later than 6 months after the completion of the
				pilot program under this part, the Secretary shall submit to Congress a report
				concerning the evaluation of the pilot programs, including recommendations as
				to how lessons learned from such programs can be incorporated into future
				guidance documents developed and provided by the Secretary and other Federal
				agencies, as appropriate.
								399OO–5.Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this part, $2,500,000 for each of
				fiscal years 2012, 2013, and
				2014.
							.
				112.Health and
			 fitness school programs: training America’s youth to live healthy
			 lifestyles
					(a)In
			 generalThe Secretaries shall
			 carry out a 2-year pilot program consisting of awarding grants to eligible
			 entities for the purpose of establishing or expanding evidence-informed health
			 and fitness programs in secondary schools in low-income communities.
					(b)Health and
			 fitness program requirementsAs a condition on receipt of a grant
			 under this section, an eligible entity shall agree that any health and fitness
			 program at a secondary school funded through the grant will—
						(1)be conducted in partnership with the
			 secondary school, community entities, local contributors of funds, and tribal
			 councils;
						(2)include services
			 by recent graduates of institutions of higher education who are interested in
			 pursuing graduate degrees in medicine, nursing, nutrition science, exercise
			 physiology, public health, or a related discipline;
						(3)use services by
			 such graduates to supplement rather than supplant the health and fitness
			 curriculum of the secondary school;
						(4)include a highly
			 effective student-mentor intervention and education program conducted by such
			 graduates for a maximum of 2 years of service in 1 secondary school per
			 graduate;
						(5)build a healthier
			 community through wellness activities and increased awareness about and access
			 to healthy foods;
						(6)provide daily
			 health and fitness instruction to both students and faculty;
						(7)conduct an annual in-school health fair
			 using the services of secondary school students with the objective of building
			 a healthier community through wellness activities and increased awareness about
			 and access to healthy foods;
						(8)conduct an annual school-based and an
			 annual community-based health fair using the services of secondary school
			 students with the objective of building a healthier community through wellness
			 activities and increased awareness about and access to healthy foods;
			 and
						(9)expose secondary
			 school students to a variety of career choices in wellness and health-related
			 disciplines, including careers in medicine, nursing, nutrition science, and
			 exercise physiology.
						(c)Non-Federal
			 fundsThe Secretaries shall encourage grantees under this section
			 to contribute funds from non-Federal sources to increase—
						(1)the number of
			 secondary schools at which health and fitness programs are offered; or
						(2)the longevity of
			 such programs.
						(d)Minimum number
			 of schoolsThe Secretaries shall ensure that grants under this
			 section are used to establish or expand health and fitness programs at a total
			 of not less than 20 schools.
					(e)Assessment;
			 reportingAs conditions on receipt of a grant under this section,
			 an eligible entity shall agree to—
						(1)conduct an annual assessment of health and
			 fitness programs funded through the grant using the Centers for Disease Control
			 and Prevention’s School Health Index;
						(2)on an annual
			 basis, report the findings of each assessment under paragraph (1) to the
			 participating school, community partners, local contributors of funds, and
			 tribal councils; and
						(3)not later than the
			 end of fiscal year 2013, submit a report to the Secretaries and an appropriate
			 representative of the Centers for Disease Control and Prevention on the success
			 of the programs in educating children and families and thereby preventing or
			 reducing childhood obesity, including data from each assessment under paragraph
			 (1).
						(f)DefinitionsIn
			 this section:
						(1)The term
			 secondary school has the meaning given to such term in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
						(2)The term
			 eligible entity means a nonprofit organization or entity with the
			 ability to meet the requirements applicable to a grantee under this section, as
			 determined by the Secretaries.
						(3)The term
			 low-income communities includes—
							(A)communities with a high percentage of
			 children eligible for free and reduced priced lunches under the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1751 et seq.); and
							(B)any other
			 communities determined by the Secretaries to be low-income for purposes of this
			 section.
							(4)The term Secretaries means the
			 Secretary of Health and Human Services and the Secretary of Education, acting
			 jointly and in conjunction with the Director of the Centers for Disease Control
			 and Prevention.
						(g)Authorization of
			 appropriationsTo carry out this section, there is authorized to
			 be appropriated $1,400,000 for the period of fiscal years 2012 through
			 2013.
					IIAdvancing
			 Preventative Measures and Treatment of Obesity in Adults and Children in
			 Underserved Communities
			201.Community health and
			 wellness navigators pilot program: connecting America’s health professional
			 with our schools
				(a)In
			 generalThe Secretary of
			 Health and Human Services shall award grants to 5 or more States for the
			 establishment of a community navigator program, consisting of each such State
			 making subgrants to 1 or more eligible entities for a local community navigator
			 program described in subsection (b).
				(b)Program
			 descriptionA local community navigator program described in this
			 subsection shall consist of the following:
					(1)An eligible
			 entity, in partnership with a local educational agency, a bureau-funded school,
			 or a nonprofit health or education organization, will hire and train 2 or more
			 community navigators.
					(2)The community navigators will facilitate a
			 relationship between the eligible entity and the local educational agency,
			 bureau-funded school, or nonprofit health or education organization in
			 low-income communities to ensure increased access to medical care through
			 educating parents and school administrators.
					(3)The community
			 navigators will carry out educational activities for elementary school and
			 secondary school students and their parents in low-income communities with the
			 goal of—
						(A)increasing
			 familial intake of nutritious meals;
						(B)increasing
			 physical activity both in and out of the school setting; and
						(C)increasing access
			 to medical care.
						(c)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Secretary
			 shall submit a report to the Congress on the effectiveness of the program under
			 this section.
				(d)DefinitionsIn
			 this section:
					(1)The term bureau-funded school
			 has the meaning given such term in section 1146 of the Education Amendments of
			 1978 (25 U.S.C. 2026).
					(2)The terms
			 elementary school, local educational agency, and
			 secondary school have the meanings given to such terms in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
					(3)The term eligible entity
			 includes a Federally qualified health center (as defined in section 1861(aa) of
			 the Social Security Act (42 U.S.C. 1395x(aa))), a facility operated by the
			 Indian Health Service (including a facility operated by an Indian tribe or
			 tribal organization through a contract or compact with the Service under the
			 Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et
			 seq.)), a free-standing children’s hospital that is described in subparagraph
			 (L) or (M) of section 340B(a)(4) of the Public Health Service Act (42 U.S.C.
			 256b(a)(4)), a non-profit with demonstrated effectiveness in the area of
			 healthcare and with a focus on serving low-income communities, a rural
			 hospital, and a rural health clinic.
					(4)The term
			 low-income communities includes—
						(A)communities with a high percentage of
			 children eligible for free and reduced priced lunches under the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1751 et seq.); and
						(B)any other
			 communities determined by the Secretaries to be low-income for purposes of this
			 section.
						(5)The term
			 nonprofit health or education organization shall be defined by the
			 Secretary.
					(6)The term
			 Secretary means the Secretary of Health and Human Services.
					(7)The term State includes the
			 District of Columbia and any commonwealth, territory, or possession of the
			 United States, including the Commonwealth of Puerto Rico, the Virgin Islands,
			 Guam, American Samoa, and the Commonwealth of the Northern Mariana
			 Islands.
					(e)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated such sums as may be necessary for fiscal years 2012 and
			 2013.
				202.Requirement to
			 expedite national Medicare coverage determinations for evidence-based
			 preventive services
				(a)In
			 generalNot later than
			 January 1, 2012, the Secretary of Health and Human Services shall issue
			 national Medicare coverage determinations for evidence-based preventive and
			 treatment services, including services to prevent or treat overweight and
			 obesity that have in effect a rating of ‘A’ or ‘B’ (relating to a
			 classification representing strongly recommended or recommended services) in
			 the current recommendations of the United States Preventive Services Task Force
			 (in this section referred to as USPSTF) and clinical services
			 for preventing and treating overweight and obesity as defined by the National
			 Heart, Lung and Blood Institute’s (in this section referred to as
			 NHLBI) Clinical Guidelines on the Identification, Evaluation and
			 Treatment of Overweight and Obesity in Adults. The Secretary shall update such
			 coverage determinations based on future updates to such USPSTF and NHLBI
			 guidelines.
				(b)Updating
			 recommendationsThe Secretary shall instruct—
					(1)the Agency for
			 Healthcare Research and Quality and the USPSTF to update, by not later than one
			 year after the date of the enactment of this Act and at least once every 5
			 years thereafter, USPSTF recommendations relating to the prevention of
			 overweight and obesity that have in effect a rating of ‘I’ (relating to a
			 classification representing insufficient evidence to make a recommendation for
			 the service involved) to determine if such rating should be upgraded to a
			 rating of A or B; and
					(2)the National
			 Heart, Lung and Blood Institute to update, by not later than December 31, 2010,
			 and at least once every 3 years thereafter, the NHLBI Clinical Guidelines
			 described in subsection (a).
					203.Expansion of obesity
			 treatment services under Medicare
				(a)CoverageSection 1861 of the Social Security Act (42
			 U.S.C. 1395x), as amended by section 4103 of the Patient Protection and
			 Affordable Care Act (Public Law 111–148), is further amended—
					(1)in subsection
			 (s)(2)—
						(A)in subparagraph
			 (EE), by striking at the end and;
						(B)in subparagraph
			 (FF), by adding at the end and; and
						(C)by adding at the
			 end the following new subparagraph:
							
								(GG)items and services furnished under an
				obesity treatment program (as defined in subsection
				(iii));
								;
				and
						(2)by adding at the
			 end the following new subsection:
						
							(iii)Obesity
				treatment programThe term obesity treatment program
				means—
								(1)medical services
				delivered to eligible individuals under a plan of care for the purpose of
				reducing body mass index and the associated co-morbidities of obesity,
				including—
									(A)the development of
				an initial plan of care and subsequent revisions to that plan of care;
									(B)medical and
				surgical interventions as determined appropriate by the Secretary; and
									(C)additional
				services for which payment would not otherwise be made under this title that
				the Secretary may specify that encourage the receipt of, or improve the
				effectiveness of, the services described in the preceding subparagraphs.
									In carrying out subparagraph (C), the
				Secretary shall consider recommendations of the United States Preventive
				Services Task Force; clinical practice guidelines for treatment of overweight,
				obesity, and severe obesity issued by professional medical societies; and
				consensus statements and guidelines on effective treatment of overweight,
				obesity, and severe obesity issued by the National Institutes of Health,
				professional medical societies, and other authoritative sources (such as those
				identified in the National Heart Lung and Blood Institute’s Clinical Guidelines
				on the Identification, Evaluation, and Treatment of Overweight and Obesity in
				Adults).(2)For purposes of
				this subsection, the term eligible individual means an individual
				who has—
									(A)been diagnosed
				with obesity by a physician (as defined in subsection (r)) or provider of
				services (as defined in subsection (u));
									(B)a body mass index
				of at least 30; or
									(C)a body mass index
				of at least 27 with at least one weight-related comorbid condition.
									It is not necessary for such
				individual to be diagnosed with co-morbidities in addition to the obesity
				diagnosis or body mass index of at least 30 in order to be considered an
				eligible individual under this
				subsection..
					(b)PaymentSection
			 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)), as amended by
			 section 10501(h)(3)(B) of the Patient Protection and Affordable Care Act
			 (Public Law 111–148), is amended—
					(1)by striking
			 and before (Z); and
					(2)by inserting
			 before the semicolon at the end the following: , and (AA) with respect
			 to items and services furnished under an obesity treatment program (as defined
			 in section 1861(iii)), the amount paid shall be 80 percent of the lesser of the
			 actual charge for the services or the amount determined under a fee schedule
			 established by the Secretary for purposes of this subparagraph.
					204.Coverage of
			 evidence-based preventive services under Medicaid and SCHIP
				(a)State Option To
			 Provide Medical Assistance for Evidence-Based Preventive Services
					(1)In
			 generalSection 1905 of the Social Security Act (42 U.S.C. 1396d)
			 is amended—
						(A)in subsection
			 (a)—
							(i)in
			 paragraph (28), by striking and at the end;
							(ii)by
			 redesignating paragraph (29) as paragraph (30); and
							(iii)by
			 inserting after paragraph (28) the following:
								
									(29)evidence-based
				preventive services described in subsection (ee);
				and
									;
				and
							(B)by adding at the
			 end the following:
							
								(ee)For purposes of
				subsection (a)(29), evidence-based preventive services described in this
				subsection are—
									(1)any preventive
				services which the Secretary has determined are reasonable and necessary for
				preventing obesity and comorbidities of obesity, including diet and exercise
				counseling, healthy weight and obesity counseling; and
									(2)any other
				evidence-based, effective clinical intervention for obese individuals designed
				to prevent comorbidities of obesity, including pharmacological or surgical
				services.
									.
						(2)Conforming
			 amendmentSection 1902(a)(10)(C)(iv) of such Act is amended by
			 inserting , or (29) after (24).
					(b)State option To
			 provide child health assistance for evidence-Based preventive
			 servicesSection 2110(a) of the Social Security Act (42 U.S.C.
			 1397jj(a)) is amended—
					(1)by redesignating
			 paragraph (28) as paragraph (29); and
					(2)by inserting after
			 paragraph (27) the following:
						
							(28)Evidence-based
				preventive services described in section
				1905(ee).
							.
					205.Coverage of medical
			 nutrition therapy under Medicaid and SCHIP
				(a)State Option To
			 Provide Medical Assistance for Medical Therapy Services
					(1)In
			 generalSection 1905(a) of the Social Security Act (42 U.S.C.
			 1396d), as amended by section 204(a)(1), is amended—
						(A)in paragraph (29),
			 by striking and at the end;
						(B)by redesignating
			 paragraph (30) as paragraph (31); and
						(C)by inserting after
			 paragraph (29) the following:
							
								(30)medical nutrition
				therapy services (as defined in section 1861(vv)(1)) for individuals with
				pre-diabetes or obesity or who are overweight (as defined by the Secretary);
				and
								.
						(2)Conforming
			 amendmentSection 1902(a)(10)(C)(iv) of such Act, as amended by
			 section 204(a)(2), is amended by striking or (29) and inserting
			 (29), or (30).
					(b)State option To
			 provide child health assistance for medical nutrition therapy
			 servicesSection 2110(a) of the Social Security Act (42 U.S.C.
			 1397jj(a)), as amended by section 204(b), is amended—
					(1)by redesignating
			 paragraph (29) as paragraph (30); and
					(2)by inserting after
			 paragraph (28) the following:
						
							(29)Medical nutrition
				therapy services (as defined in section 1861(vv)(1)) for individuals with
				pre-diabetes or obesity or who are overweight (as defined by the
				Secretary).
							.
					206.Clarification of
			 EPSDT inclusion of prevention, screening, and treatment services for obesity
			 and overweight; SCHIP coverage
				(a)In
			 generalSection 1905(r) of the Social Security Act (42 U.S.C.
			 1396d(r)) is amended—
					(1)in paragraph
			 (1)(B)—
						(A)in clause (iv), by
			 striking and at the end;
						(B)in clause (v), by
			 striking the period at the end and inserting , and; and
						(C)by adding at the
			 end the following:
							
								(vi)weight and BMI measurement and
				monitoring.
								.
						(2)in paragraph (5),
			 by inserting  (including treatment services related to obesity and body
			 weight, such as medical nutrition therapy services (as defined in section
			 1861(vv)(1)), physical therapy, exercise training, behavioral health
			 counseling, and such other evidence-based services as recommended by the
			 Secretary (taking into consideration the American Academy of Pediatrics Expert
			 Committee Guidelines Regarding the Prevention, Assessment, and Treatment of
			 Child and Adolescent Overweight and Obesity) after screening
			 services.
					(b)SCHIP
					(1)Required
			 coverageSection 2103 (42 U.S.C. 1397cc) is amended—
						(A)in subsection (a),
			 in the matter preceding paragraph (1), by striking and (7) and
			 inserting (7), and (9); and
						(B)in subsection
			 (c)—
							(i)by
			 redesignating paragraph (7) as paragraph (9); and
							(ii)by
			 inserting after paragraph (6), the following:
								
									(7)Prevention,
				screening, and treatment services for obesity and overweightThe child health assistance provided to a
				targeted low-income child shall include coverage of weight and BMI measurement
				and monitoring, as well as appropriate treatment services, including medical
				nutrition therapy services (as defined in section 1861(vv)(1)), physical
				therapy or exercise training, behavioral health counseling, and such other
				evidence based services as recommended by the Secretary. For purposes of the
				previous sentence the Secretary shall take into consideration the American
				Academy of Pediatrics Expert Committee Guidelines Regarding the Prevention,
				Assessment, and Treatment of Child and Adolescent Overweight and
				Obesity.
									.
							(2)Conforming
			 amendmentSection 2102(a)(7)(B) (42 U.S.C. 1397bb(c)(2)) is
			 amended by striking section 2103(c)(5) and inserting
			 paragraphs (5) and (7) of section 2103(c).
					207.National
			 commission on child obesity
				(a)EstablishmentThere
			 is established a commission to be known as the National Commission on Child
			 Obesity (in this section referred to as the Commission).
				(b)Duties of
			 commissionThe Commission shall—
					(1)conduct a
			 comprehensive study that examines and assesses the needs of children relating
			 to the prevalence, prevention, and treatment of childhood overweight and
			 obesity, including specific findings relating to—
						(A)best practices for
			 the prevention and treatment of childhood overweight and obesity;
						(B)child physical
			 health and mental health;
						(C)child care in all
			 settings;
						(D)child
			 welfare;
						(E)elementary and
			 secondary education;
						(F)food availability
			 in neighborhoods;
						(G)access to health
			 care;
						(H)health care
			 utilization;
						(I)built
			 environment;
						(J)parent physical
			 health and education;
						(K)underserved
			 communities, including tribal communities, health professional shortage areas
			 designated under section 332 of the Public Health Service Act (42 U.S.C. 254e),
			 medically underserved areas (as defined in section 799B of such Act (42 U.S.C.
			 295p), and areas in the Appalachian region (as defined in section 14102(a) of
			 title 40, United States Code);
						(L)relevant
			 activities in childhood overweight and obesity; and
						(M)the availability of information on State
			 and Federal supportive nutrition programs, such as the Summer Food Service
			 Program, the Women, Infants, and Children Program, the State Children’s Health
			 Insurance Program under title XXI of the Social Security Act, and the
			 Supplemental Nutrition Assistance Program;
						(2)identify, review,
			 and evaluate existing laws, regulations, policies, programs, and public health
			 initiatives relevant to best practices for the prevalence, prevention, and
			 treatment of childhood overweight and obesity;
					(3)identify, review,
			 and evaluate the lessons learned from past laws, regulations, policies,
			 programs, and public health initiatives relevant to the prevalence, prevention,
			 and treatment of childhood overweight and obesity;
					(4)advise on the need
			 to revise laws, regulations, policies, and programs relative to addressing best
			 practices for the prevalence, prevention, and treatment of childhood overweight
			 and obesity at regular intervals as new knowledge is gained;
					(5)include in the
			 interim report required by subsection (i)(1) recommendations on—
						(A)the appropriate
			 Federal agency to establish the infrastructure for the creation of a
			 comprehensive nationwide registry of patient data associated with children
			 living with obesity;
						(B)the specific
			 criteria needed for such registry to allow the field of pediatric clinicians
			 access to patient-level, clinical data suitable for research and the
			 development of best practices;
						(C)the appropriate
			 funding level required for the establishment and implementation of such the
			 registry described in subparagraph (A); and
						(D)how to capture
			 large-scale data that are currently unavailable on adolescent and child
			 patients who are currently obese; and
						(6)include in the
			 final report required by subsection (i)(3) the Commission’s specific findings,
			 conclusions, and recommendations to address the needs of children relating to
			 the prevention and treatment of childhood overweight and obesity, including
			 specific recommendations on—
						(A)the need for
			 planning and establishing a national resource center for children and obesity;
			 and
						(B)such coordination
			 of resources and services, administrative actions, policies, regulations, and
			 legislative changes as the Commission considers appropriate.
						(c)Composition
					(1)MembersThe
			 Commission shall be composed of 15 members, of whom—
						(A)3 members, each of
			 a different political party, shall be appointed by the President;
						(B)3 members shall be
			 appointed by the majority leader of the Senate;
						(C)3 members shall be
			 appointed by the minority leader of the Senate;
						(D)3 members shall be
			 appointed by the Speaker of the House of Representatives; and
						(E)3 members shall be
			 appointed by the minority leader of the House of Representatives.
						(2)AppointmentMembers
			 of the Commission shall be appointed not later than 6 months after the date of
			 the enactment of this Act.
					(3)Chairperson,
			 vice chairperson, and meetings
						(A)In
			 generalNot later than 30 days after the date on which all
			 members of the Commission are appointed under paragraph (1), such members shall
			 meet to elect a Chairperson and Vice Chairperson from among such members and
			 shall determine a schedule of Commission meetings.
						(B)Initial
			 meetingThe Commission shall meet and begin the operations of the
			 Commission not later than 120 days after the appointment of members of the
			 Commission.
						(4)Governmental
			 appointeesAn individual appointed to the Commission may not be
			 an official or employee of the Federal Government.
					(5)Commission
			 representationThe Commission shall include at least one—
						(A)representative
			 from each of a nonprofit and for-profit entity with demonstrated expertise in
			 addressing the needs of children relating to the prevalence, prevention, and
			 treatment of childhood overweight and obesity;
						(B)State or local
			 director of health; and
						(C)tribal health
			 representative.
						(6)QualificationsMembers
			 appointed under paragraph (1) may include—
						(A)individuals
			 involved with providing services to children, including health and other social
			 services;
						(B)individuals
			 involved with administering health insurance coverage to children;
						(C)individuals with
			 experience in public health initiatives relating to the prevention and
			 treatment of childhood overweight and obesity, including coordination of
			 resources and services among State and local governments, the Federal
			 Government, and nongovernmental entities;
						(D)individuals with
			 philanthropic experience focused on the needs of children relating to the
			 prevalence, prevention, and treatment of childhood overweight and
			 obesity;
						(E)individuals who have conducted academic
			 research relating to the prevalence, prevention, and treatment of childhood
			 overweight and obesity; and
						(F)individuals with
			 significant experience in child health and policy.
						(7)Quorum and
			 Vacancy
						(A)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.
						(B)VacancyAny
			 vacancy in the Commission shall not affect its powers and shall be filled in
			 the same manner in which the original appointment was made.
						(d)Powers of
			 commission
					(1)HearingsThe
			 Commission may hold such hearings, meet and act at such times and places, and
			 receive such evidence as may be necessary to carry out the functions of the
			 Commission.
					(2)Information from
			 Federal agencies
						(A)In
			 generalThe Commission may access, to the extent authorized by
			 law, from any executive department, bureau, agency, board, commission, office,
			 independent establishment, or instrumentality of the Federal Government such
			 information, suggestions, estimates, and statistics as the Commission considers
			 necessary to carry out this section.
						(B)Provision of
			 informationOn written request of the Chairperson of the
			 Commission, each department, bureau, agency, board, commission, office,
			 independent establishment, or instrumentality of the Federal Government shall,
			 to the extent authorized by law, provide the requested information to the
			 Commission.
						(C)Receipt,
			 handling, storage, and disseminationInformation shall only be
			 received, handled, stored, and disseminated by members of the Commission and
			 its staff consistent with all applicable statutes, regulations, and Executive
			 orders.
						(3)Assistance from
			 Federal agencies
						(A)General services
			 administrationOn request of the Chairperson of the Commission,
			 the Administrator of General Services shall provide to the Commission, on a
			 reimbursable basis, administrative support and other assistance necessary for
			 the Commission to carry out its duties.
						(B)Other
			 departments and agenciesIn addition to assistance under
			 subparagraph (A), departments and agencies of the United States may provide to
			 the Commission such assistance as they determine advisable and as authorized by
			 law.
						(4)ContractingThe
			 Commission may enter into financially reasonable contracts to enable the
			 Commission to discharge its duties under this section.
					(5)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as a department or agency of the
			 United States.
					(e)Staff of
			 commission
					(1)In
			 generalThe Chairperson of the Commission, in consultation with
			 the Vice Chairperson, in accordance with rules agreed upon by the Commission,
			 may appoint and fix the compensation of a staff director, policy director, and
			 administrative assistant (and other staff if agreed upon by a majority of
			 Commission members) to enable the Commission to carry out its functions, in
			 accordance with the provisions of title 5, United States Code, except that no
			 rate of pay fixed under this paragraph may exceed the equivalent of that
			 payable for a position at level V of the Executive Schedule under section 5316
			 of title 5, United States Code.
					(2)Staff of Federal
			 agenciesUpon request of the Chairperson of the Commission, the
			 head of any executive department, bureau, agency, board, commission, office,
			 independent establishment, or instrumentality of the Federal Government may
			 detail, without reimbursement, any of its personnel to the Commission to assist
			 it in carrying out its duties under this section. Any detail of an employee
			 shall be without interruption or loss of civil service status or
			 privilege.
					(3)Consultant
			 servicesThe Commission is authorized to procure (pursuant to a
			 majority vote of the Commission members) the services of experts and
			 consultants in accordance with section 3109 of title 5, United States Code, but
			 at rates not to exceed the daily equivalent of the annual rate of basic pay for
			 level IV of the Executive Schedule under section 5315 of title 5, United States
			 Code.
					(f)Travel
			 expensesEach member of the Commission shall serve without
			 compensation, but shall receive travel expenses, including per diem in lieu of
			 subsistence, in accordance with applicable provisions in the same manner as
			 persons employed intermittently in the Government service are allowed expenses
			 under section 5703 of title 5, United States Code.
				(g)Applicability of
			 FACAThe Federal Advisory Committee Act, including any provisions
			 applicable to staff, is deemed to apply to the Commission.
				(h)Reports of
			 commission; termination
					(1)Interim
			 reportThe Commission shall, not later than 1 year after the date
			 of its first meeting, submit to the President and the Congress an interim
			 report containing specific findings, conclusions, and recommendations required
			 under this section and agreed to by a majority of Commission members.
					(2)Other reports
			 and information
						(A)ReportsThe
			 Commission may issue additional reports as the Commission determines
			 necessary.
						(B)InformationThe
			 Commission may hold public hearings to collect information and shall make such
			 information available for use by the public.
						(3)Final
			 reportThe Commission shall, not later than 2 years after the
			 date of its first meeting, submit to the President and Congress a final report
			 containing specific findings, conclusions, and recommendations required under
			 this section and agreed to by a majority of Commission members.
					(4)Termination
						(A)In
			 generalUnless reauthorized by statute, the Commission, and all
			 the authorities of this section, shall terminate 180 days after the date on
			 which the final report is submitted under paragraph (3).
						(B)RecordsNot
			 later than the date of termination of the Commission under subparagraph (A),
			 all records and papers of the Commission shall be delivered to the Archivist of
			 the United States for deposit in the National Archives.
						(i)DefinitionsIn
			 this section:
					(1)ObesityThe
			 term obesity with respect to children means having a body mass
			 index (BMI) greater than or equal to the 95th percentile for age and sex
			 according to the Centers for Disease Control and Prevention.
					(2)Child;
			 childrenThe terms child and children
			 mean an individual or individuals, respectively, who have not attained 18 years
			 of age.
					(j)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section, $1,500,000 for each of fiscal years 2012 and 2013.
				208.GAO
			 reportNot later than 2 years
			 after the first appropriation of Federal funds to carry out this Act, the
			 Comptroller General of the United States shall submit to Congress a report on
			 the effectiveness of the activities carried out under this Act in reducing
			 child obesity, which shall include an analysis of the costs and the benefits of
			 such activities.
			IIIEncouraging
			 Physical Activity in Underserved American Communities 
			301.Renovation of
			 foreclosed and abandoned properties to create spaces that encourage physical
			 activity in American neighborhoodsSection 106(a) of the Housing and Community
			 Development Act of 1974 (42 U.S.C. 5306(a)) is amended—
				(1)in paragraph (3)—
					(A)by striking
			 (1) and and inserting (1),; and
					(B)by inserting
			 and after reserving such amounts for units of general local government,
			 special district governments, and Indian tribes with high foreclosure rates and
			 great infrastructure need under paragraph (4), after paragraph
			 (2),;
					(2)by redesignating
			 paragraph (4) as paragraph (5);
				(3)in paragraph (5),
			 as redesignated by paragraph (2) of this section, by striking paragraphs
			 (1), (2), and (3) and inserting paragraphs (1), (2), (3), and
			 (4); and
				(4)by inserting after
			 paragraph (3) the following new paragraph:
					
						(4)(A)For each fiscal year, of the amount
				approved in appropriation Acts under section 103 for grants for such fiscal
				year (excluding the amounts provided for use in accordance with section 107),
				the Secretary shall reserve for grants to units of general local government,
				special district governments, and Indian tribes that the Secretary determines
				have both high foreclosure rates and the greatest infrastructure needs, based
				on the scope of the needs, an amount the Secretary determines necessary.
							(B)Grants under this paragraph may be used by
				units of general local government, special district governments, and Indian
				tribes to—
								(i)renovate foreclosed commercial properties,
				abandoned commercial properties, or both, to be transformed in community
				centers, public recreation facilities, swimming pools, or any other type of
				facility that will encourage indoor physical activity;
								(ii)demolish foreclosed or abandoned
				commercial and residential properties, or both, to use the sites for—
									(I)the construction of parks, playgrounds,
				outdoor swimming pools, tracks, soccer fields, baseball diamonds, or any other
				type of facility that will encourage outdoor physical activity;
									(II)community gardens or urban farms,
				particularly in areas that are food deserts (as such term is defined in section
				7527(a) of the Food, Conservation, and Energy Act of 2008 (Public Law 110–234;
				122 Stat. 2039); or
									(III)mixed used facilities that are used for
				both of the purposes under subclauses (I) and (II) of this clause; and
									(iii)reconstruct and repair dilapidated
				sidewalks, bike and pedestrian trails, and indoor and outdoor facilities that
				encourage physical activity.
								(C)In
				making grants under this paragraph, the Secretary shall give priority among
				units of general local government, special district governments, and Indian
				tribes eligible pursuant to subparagraph (A)—
								(i)to units of general local government,
				special district governments, and Indian tribes that demonstrate the ability
				and willingness to work with local educational agencies, developers, and other
				community-based organizations to enter into mixed-use agreements to maximize
				the use and efficiency of properties renovated, constructed, or reconstructed
				and repaired through the use of grant funds;
								(ii)to units of general local government,
				special district governments, and Indian tribes that demonstrate the
				willingness to recognize and promote the involvement of individuals enrolled in
				a national service program authorized under the National and Community Service
				Act of 1990 (42 U.S.C. 12501 et seq.) or the Domestic Volunteer Service Act of
				1973 (42 U.S.C. 4950 et seq.) in the renovation, construction, or
				reconstruction and repair of properties through the use of grant funds;
				and
								(iii)to projects proposed by units of general
				local government, special district governments, and Indian tribes that are
				easily accessible, on foot or by public transportation, for persons in
				low-income communities.
								(D)For purposes of this paragraph, the
				term special district government means any organized local entity,
				known by a variety of titles, including districts, authorities, boards, and
				commissions, other than a unit of general local government or local educational
				agency, authorized by State law to provide only one or a limited number of
				designated functions, and with sufficient administrative and fiscal autonomy to
				qualify as a separate government unit, as determined by the
				Secretary.
							.
				302.National youth
			 sports program revitalizationSection 682(g) of the Community Services
			 Block Grant Act (42 U.S.C. 9923(g)) is amended by striking
			 $15,000,000 and all that follows through 2003 and
			 inserting $20,000,000 for each of the fiscal years 2012 through
			 2021.
			303.Expansion of the
			 Zuni Youth Enrichment Project Summer Camp
				(a)In
			 generalThe Secretary of
			 Health and Human Services shall establish a 2-year pilot program to provide
			 funds to community-based organizations on Indian reservations or tribal lands
			 to plan and implement an enrichment program for children (in the form of a
			 summer camp and a year-round program) for the purpose of—
					(1)reversing the
			 epidemics of obesity, diabetes, and alcoholism in such areas; and
					(2)to mitigate other
			 problems stemming from the formation of bad habits and the development of low
			 self-esteem during childhood.
					(b)PartnershipsIn order to qualify for funding under
			 subsection (a), a community-based organization
			 shall demonstrate, to the satisfaction of the Secretary of Health and Human
			 Services, that the organization has entered into a partnership with community
			 entities, local funders, and tribal leaders (including, if applicable, the
			 tribal council) to plan and execute an enrichment program under
			 subsection (a).
				(c)Number of
			 sitesThe Secretary of Health
			 and Human Services, in providing funding under
			 subsection (a), shall provide funding to no
			 more than 20 community-based organizations.
				(d)Model and camp
			 requirementThe enrichment program under
			 subsection (a) shall—
					(1)be modeled on
			 similar programs established by the Zuni Youth Enrichment Project; and
					(2)shall include a
			 camp of at least 6 weeks in duration during the summer.
					(e)Specific camp
			 requirements
					(1)Daily
			 activitiesWith respect to children attending a camp under
			 subsection (d)(2), the leader of the
			 organization that receives funds under
			 subsection (a) shall, for each day of the
			 camp, ensure that, such children are—
						(A)involved in at
			 least 60 minutes of physical activity (with appropriate accommodations made for
			 children with disabilities); and
						(B)provided with at least two
			 meals that meet national nutritional standards.
						(2)Other
			 activitiesSuch leader shall also ensure that—
						(A)a community
			 gardening activity is included in the activities conducted at the camp;
			 and
						(B)health and
			 wellness education is provided to the children attending the camp.
						(f)Evaluation
					(1)In
			 generalA community-based organization that receives funding
			 under
			 subsection (a), shall, as a condition of
			 receiving such funding, conduct an evaluation of the enrichment program
			 conducted by such organization.
					(2)ModelThe
			 form, manner, content, and frequency of the evaluation under
			 paragraph (1) shall be modeled on the
			 Zuni Youth Enrichment Project standard project evaluation.
					(g)ReportNot later than 1 year after the date on
			 which a community organization first receives funding under
			 subsection (a) and annually thereafter, the
			 organization shall—
					(1)submit a report to
			 the to the Secretary of Health and Human Services on the outcomes of the
			 enrichment program conducted by the organization under this section,
			 including—
						(A)the findings of
			 the evaluation conducted under
			 subsection (f); and
						(B)the impact of such
			 enrichment program on the rates of childhood obesity on the reservation or area
			 of tribal land served by the organization; and
						(2)provide a copy of the findings under
			 paragraph (1)(A) to community
			 entities, local funders, tribal leaders (including, if applicable, the tribal
			 council), and the families of children participating in the enrichment
			 program.
					304.Making routes to
			 schools in underserved communities safe and accessible with public
			 participation through the Community Oriented Policing Services
			 programSection 1701 of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd) is
			 amended—
				(1)in subsection
			 (b)—
					(A)in paragraph (16),
			 by striking and after the semicolon;
					(B)by redesignating
			 paragraph (17) as paragraph (18), and in such paragraph (18) (as so
			 redesignated), by striking through (16) and inserting
			 through (17); and
					(C)by inserting after
			 paragraph (16) the following new paragraph:
						
							(17)to award grants for Safe Routes to
				School-Community Oriented Policing Services programs, in accordance with
				subsection (j); and
							;
				and
					(2)by adding at the
			 end the following new subsection:
					
						(j)Safe Routes to
				School-Community Oriented Policing Services programs
							(1)Grant
				programThe Director of the
				Office of Community Oriented Policing Services, in collaboration with the
				Secretary of Education, shall award grants to not fewer than 10 local and
				tribal law enforcement agencies in low-income communities for the planning,
				development, and assessment of Safe Routes to School-Community Oriented
				Policing Services programs in accordance with this subsection.
							(2)Grant
				periodEach grant awarded under this subsection shall be for a
				3-year period beginning with the first fiscal year that begins after the date
				of enactment of the Fit for Life Act of
				2011, and may not be renewed.
							(3)Use of
				grantsA grant awarded under
				this subsection shall be used by each grantee to—
								(A)assess the needs
				of the low-income community served by the grantee with respect to the ability
				of elementary and secondary school students to get to and from school safely;
				and
								(B)establish and maintain a Safe Routes to
				School-Community Oriented Policing Services program that ensures the
				availability of safe routes to and from school for elementary and secondary
				school students in underserved communities by addressing the unique personal
				safety dangers to students in such communities that may cause routes to or from
				school to be unsafe, such as dangers associated with crime, drug or gang
				activity, abandoned properties, and the presence of sexual predators.
								(4)ReportsNot later than one year after receiving a
				grant award under this subsection, and annually thereafter, each grantee shall
				submit to the Director of the Office of Community Oriented Policing Services a
				report on the Safe Routes to School-Community Oriented Policing Services
				program carried out by the grantee that includes—
								(A)a description of
				the activities carried out with such grant during the preceding year;
								(B)the effectiveness
				of such activities in ensuring safe routes to and from school for elementary
				and secondary school students;
								(C)a description of
				the activities the grantee plans to carry out with such grant in succeeding
				years; and
								(D)best practices,
				plans, and findings for purposes of incorporation into urban planning and
				development in underserved communities in succeeding years.
								(5)DefinitionThe
				term low-income communities includes—
								(A)communities with a high percentage of
				children eligible for free and reduced priced lunches under the Richard B.
				Russell National School Lunch Act (42 U.S.C. 1751 et seq.); and
								(B)any other communities determined by the
				Director of the Office of Community Oriented Policing Services to be low-income
				for purposes of this
				section.
								.
				305.Land and Water
			 Conservation Fund Program Grants in Low-Income Communities and Expand Tribal
			 ParticipationSection 6(e) of
			 the Land and Water Conservation Act of 1965 (16 U.S.C. 460l–8(e)) is amended by
			 adding at the end the following:
				
					(3)Low-income
				communities and Indian reservationsFor development of programs to increase the
				use of and access to parks and open space in low-income communities and on or
				near Indian reservations.
					.
				
			306.Changing Hearts,
			 Attitudes, and Minds by Participating in Sports (CHAMPS) ProgramPart B of title III of the Public Health
			 Service Act is amended by inserting after section 317T (42 U.S.C. 247b–22) the
			 following:
				
					317U.Changing
				Hearts, Attitudes, and Minds by Participating in Sports (CHAMPS)
				Program
						(a)In
				GeneralThe Secretary, acting
				through the Director of the Centers for Disease Control and Prevention, may
				make grants to eligible entities to carry out nationally-based or
				community-based qualified childhood obesity prevention initiatives.
						(b)Eligible
				entitiesTo be eligible to
				seek a grant under this section, an entity shall be—
							(1)a nationally-based
				nonprofit organization proposing to implement programs described in subsection
				(c), each serving at least 1,000 individuals, at 5 or more locations across the
				Nation; or
							(2)a community-based
				nonprofit organization proposing to implement a program described in subsection
				(c) serving at least 1,000 individuals.
							(c)Qualified
				childhood obesity prevention initiativeTo qualify as a childhood obesity
				prevention initiative eligible for funding under this section, an initiative
				shall consist of programs that—
							(1)serve children or
				adolescents most at risk for being overweight and obese in predominantly
				economically disadvantaged communities;
							(2)serve children or
				adolescents during after-school hours, weekends, or summer hours;
							(3)provide structured
				physical fitness activities, including organized sports, which engage each
				participant in a minimum of 60 minutes of moderate to vigorous physical
				activity at least three days per week for a period of at least 24 weeks in a
				given year;
							(4)provide adult
				supervision and guidance or coaches who encourage and teach proper exercise
				techniques and skills;
							(5)combine physical
				fitness activities with nutritional counseling and education; and
							(6)demonstrate
				measurable results for reducing childhood obesity on the part of participants,
				including through—
								(A)measurement and
				study of participants’ moderate to vigorous physical activity (MVPA) each day,
				both as part of the programs funded under this section and on the participants’
				own initiative;
								(B)increased
				knowledge of and awareness about the importance of physical activity and
				exercise as well as the nutritional value of food and beverage choices;
								(C)keeping track of
				and reporting meaningful reductions in the consumption of food and beverages
				with low nutritional value, increased consumption of healthy items, and
				increased levels of unstructured, self-initiated physical activity outside of
				the programs funded under this section; and
								(D)measurement and
				study of participants’ body mass index (BMI) indicating that—
									(i)children entering
				programs funded under this section with a healthy body mass index maintain it
				while participating in such programs; and
									(ii)children
				participating in such programs with an unhealthy body mass index halt any
				negative trend lines towards obesity or begin trend lines in a positive
				direction.
									(d)PriorityIn
				selecting among applicants for grants under this section, the Secretary shall
				give priority to eligible entities proposing to carry out programs that will
				provide additional societal benefits, such as—
							(1)improvements to
				academic performance in school;
							(2)character building
				and leadership development;
							(3)gang and juvenile
				delinquency prevention and reduction;
							(4)gender equality
				and female empowerment;
							(5)mentoring,
				volunteerism promotion, and service-learning opportunities;
							(6)family and
				community engagement and participation; or
							(7)workforce
				education and career development opportunities.
							(e)Distribution of
				fundsOf the amount made available to carry out this section for
				a fiscal year, the Secretary shall award—
							(1)not less than 25
				percent of such amount to nationally-based nonprofit organizations described in
				subsection (b)(1); and
							(2)not more than 75
				percent of such amount to community-based nonprofit organizations described in
				subsection (b)(2).
							(f)Cost-Share
				requirements
							(1)In
				generalWith respect to the
				costs of a qualified childhood obesity prevention initiative to be carried out
				under this section—
								(A)in the case of an
				applicant that is a nationally-based nonprofit organization, a grant under
				subsection (a) may be made only if the organization agrees to make available
				(directly or through donations from public or private entities) non-Federal
				contributions toward such costs in an amount that is not less than one-third of
				such costs ($1 for each $2 of Federal funds provided in the grant); and
								(B)in the case of an applicant that is a
				community-based nonprofit organization, a grant under subsection (a) may be
				made only if the organization agrees to make available (directly or through
				donations from public or private entities) non-Federal contributions toward
				such costs in an amount that is not less than one-fourth of such costs ($1 for
				each $3 of Federal funds provided in the grant).
								(2)Non-Federal
				contributions by subgranteesIf a nationally-based nonprofit
				organization chooses to provide grant funds received under this section to a
				subgrantee to carry out one or more programs as part of the organization’s
				qualified childhood obesity prevention initiative, the organization shall
				require the subgrantee to make available (directly or through donations from
				public or private entities) non-Federal contributions toward the costs of such
				programs in an amount that is not less than one-third of such costs ($1 for
				each $2 of Federal funds provided in the grant). The amount of non-Federal
				contributions by subgrantees required under this paragraph is in addition to
				the amount of non-Federal contributions by the nationally-based nonprofit
				organization required under paragraph (1).
							(3)Determination of
				amount contributed
								(A)In
				generalNon-Federal contributions required by paragraph (1) or
				(2)—
									(i)in the case of a nationally-based nonprofit
				organization, shall be made in cash; and
									(ii)in the case of a subgrantee described in
				paragraph (2) or a community-based nonprofit organization, may be in cash or in
				kind, fairly evaluated, including plant, equipment, or services.
									(B)Exclusion of
				Federal contributionsAmounts provided by the Federal Government,
				or services assisted or subsidized to any significant extent by the Federal
				Government, may not be included in determining the amount of non-Federal
				contributions required by paragraph (1) or (2).
								(g)Report to
				CongressNot later than one year after the first appropriation of
				Federal funds to carry out this section, the Secretary shall report to the
				Congress on the progress made in carrying out programs funded by grants under
				this section.
						(h)Best practices
				guidelinesBased on the results of programs funded through grants
				under this section during the first two fiscal years of such funding, the
				Secretary shall develop publicly-accessible best practices guidelines for
				obesity reduction programs. The Secretary shall update these guidelines every
				two years.
						(i)Authorization of
				appropriationsTo carry out this section, there is authorized to
				be appropriated $50,000,000 for each of fiscal years 2012 through
				2016.
						.
			307.Coordinated School
			 Health Initiatives
				(a)In
			 generalFrom the amounts
			 appropriated to carry out this section, the Secretary of Education shall carry
			 out a pilot program to award grants to not more than 5 eligible entities to
			 carry out coordinated school health initiatives in schools.
				(b)Amount of
			 grantA grant awarded under subsection (a) may not exceed
			 $15,000.
				(c)Use of
			 fundsAn eligible entity
			 receiving a grant under this section shall carry out a coordinated school
			 health initiative in each school under the jurisdiction of the entity under
			 which the entity shall—
					(1)carry out a
			 program, such as a fitnessgram, to assess the physical fitness (including
			 aerobic capacity, muscular strength and endurance, flexibility, and body
			 composition) of each student served by the entity; and
					(2)evaluate such assessments to—
						(A)establish
			 baselines with respect to aerobic capacity, muscular strength and endurance,
			 flexibility, and body composition that each such student should meet by a
			 certain period; and
						(B)identify
			 interventions to assist each such student in meeting such baselines;
						(3)review the
			 interventions identified under
			 paragraph (2)(B) to determine the
			 best practices with respect to such interventions;
					(4)use the determinations for best practices
			 under
			 paragraph (3) to implement
			 interventions in each school under the jurisdiction of the entity; and
					(5)not later than 1 year after the
			 implementation of the interventions, assess the physical fitness of each
			 student served by the entity.
					(d)Reporting
					(1)Eligible
			 entityEach eligible entity receiving a grant under this section
			 shall submit to the Secretary at such time and in such manner as determined by
			 the Secretary, a report on—
						(A)the initial
			 physical fitness assessments carried out under
			 subsection (c)(1);
						(B)the interventions
			 implemented under
			 subsection (c)(4); and
						(C)the physical
			 fitness assessments carried out under
			 subsection (c)(5) after the
			 interventions have been implemented.
						(2)SecretaryNot later than the first appropriation of
			 Federal funds to carry out this section, the Secretary shall use the reports
			 received under
			 paragraph (1) to prepare and transmit
			 to Congress a report on—
						(A)the average
			 physical fitness levels of students participating in the coordinated school
			 health initiative under this section—
							(i)prior to the
			 interventions implemented by each eligible entity under this section;
			 and
							(ii)1
			 year after the implementation of the interventions;
							(B)the best practices
			 with respect to the interventions; and
						(C)recommendations on
			 how schools and local educational agencies may incorporate such best
			 practices.
						(e)ApplicationTo
			 receive a grant under this section, an eligible entity shall submit an
			 application to the Secretary of Education at such time, in such manner, and
			 containing such information as the Secretary may require.
				(f)Supplement, Not
			 SupplantFunds received under
			 this section shall be used to supplement, and not supplant, non-Federal funds
			 that would otherwise be used for activities authorized under this
			 section.
				(g)DefinitionsFor
			 purposes of this section:
					(1)Eligible
			 entityThe term eligible entity means a local
			 educational agency—
						(A)that
			 serves—
							(i)a
			 high percentage of students eligible for free or reduced price lunches under
			 the Richard B. Russell National School Lunch Act; or
							(ii)a
			 community otherwise determined by the Secretary to be a low-income community;
			 and
							(B)that forms a
			 partnership with an institution of higher education or a nonprofit health or
			 education organization, as determined by the Secretary, for the purposes of
			 carrying out the coordinated school health initiative described in
			 subsection (c).
						(2)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).
					(3)Local
			 educational agencyThe term local educational agency
			 has the meaning given such term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
					(4)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
					308.Rewarding elementary
			 and secondary schools for outstanding student performance in physical fitness
			 programs
				(a)In
			 generalThe Secretary of Health and Human Services may make
			 grants to elementary and secondary schools as rewards for their students’
			 outstanding performance in the President’s Challenge or other federally
			 supported physical fitness programs.
				(b)PreferenceIn
			 making grants under subsection (a), the Secretary shall give preference to
			 elementary and secondary schools that—
					(1)have the highest
			 percentage of students earning a Presidential Physical Fitness Award through
			 the President’s Challenge; and
					(2)demonstrate the
			 greatest improvement in the number or percentage of students earning the
			 National Physical Fitness Award and the Participant Physical Fitness Award
			 through the President’s Challenge.
					(c)Use of
			 fundsAs a condition on receipt of a grant under this section, a
			 school shall agree to use the grant funds for programs and activities to
			 further improve the physical fitness of students.
				(d)ApplicationTo seek a grant under this section, a
			 school shall submit an application at such time, in such manner, and containing
			 such information as the Secretary may require. At a minimum, an application
			 under this subsection shall include—
					(1)a description of
			 the school’s programs and activities for improving physical fitness;
					(2)an assurance of
			 compliance with applicable requirements of physical fitness programs of the
			 Department of Health and Human Services; and
					(3)an assessment of
			 physical fitness levels of students in the school before, during, and after
			 implementation such programs.
					(e)Reports
					(1)HHSNot
			 later than 18 months after the date of the enactment of this Act, and annually
			 thereafter, the Secretary shall submit a report to the Congress on the program
			 of grants under this section, including—
						(A)a description of
			 best practices by elementary and secondary schools for improving physical
			 fitness; and
						(B)any
			 recommendations for improving the program under this section.
						(2)GAONot
			 later than 24 months after the date of the enactment of this Act, the
			 Comptroller General of the United States shall complete a study and submit a
			 report to the Congress—
						(A)analyzing physical
			 fitness levels of students in elementary and secondary schools across the
			 Nation;
						(B)evaluating the President’s Challenge to
			 determine whether the standards for Presidential Physical Fitness Awards,
			 National Physical Fitness Awards, and Participant Physical Fitness Awards are
			 accurate, up-to-date, and appropriate; and
						(C)evaluating the
			 effectiveness of the awards described in subparagraph (B).
						(f)DefinitionsIn
			 this section:
					(1)The term
			 elementary and secondary schools means public or private
			 elementary schools and secondary schools (as defined in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)).
					(2)The term
			 President’s Challenge refers to the premier program of the
			 President’s Council on Fitness, Sports & Nutrition, under the Secretary of
			 Health and Human Services, for increasing physical activity and improving
			 physical fitness.
					(3)The term
			 Secretary means the Secretary of Health and Human Services.
					
